UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 00-1648



ARCHIBALD LAUD-HAMMOND,

                                            Plaintiff - Appellant,

          versus


MARK REGER, individually and as employee of
Johnson C. Smith University; THE BOARD OF
TRUSTEES OF JOHNSON C. SMITH UNIVERSITY,

                                           Defendants - Appellees.




                            No. 00-1718



ARCHIBALD LAUD-HAMMOND,

                                            Plaintiff - Appellant,

          versus


MARK REGER, individually and as employee of
Johnson C. Smith University; THE BOARD OF
TRUSTEES OF JOHNSON C. SMITH UNIVERSITY,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-00-18-3-P)


Submitted:   June 27, 2000                Decided:     July 11, 2000


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Archibald Laud-Hammond, Appellant Pro Se. William Porter Farthing,
Jr., Stacy Kaplan Weinberg, John Barnwell Anderson, PARKER, POE,
ADAMS & BERNSTEIN, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Archibald Laud-Hammond appeals the district court’s order dis-

missing the Board of Trustees of Johnson C. Smith University from

his civil action and dismissing a defamation claim as to Mark

Reger.    Laud-Hammond also appeals the district court’s order deny-

ing his motion to amend his complaint.   We dismiss both appeals for

lack of jurisdiction because the orders are not appealable.    This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).    The orders here appealed

are neither final orders nor appealable interlocutory or collateral

orders.

     We dismiss the appeals as interlocutory.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  3